Letton, C.
The issues and facts in this case are substantially the same as those in the case of the National Bank of Commerce of Kansas City v. Chamberlain, ante, p. 169, and the proper disposition of this case is controlled by the decision in that. The judgment of the district court upon the issues in this proceeding should be reversed.
Ames and Oldham, CC., concur.
*571By the Court:
For the reasons stated in the foregoing opinion, the judgment of the district court is reversed and the cause remanded to the lower court for further proceedings in accordance with the opinion in National Bank of Commerce of Kansas City v. Chamberlain.
Reversed.